Matter of Williams v Appeals Bd. of Admin. Adjudication Bur. (2017 NY Slip Op 06654)





Matter of Williams v Appeals Bd. of Admin. Adjudication Bur.


2017 NY Slip Op 06654


Decided on September 27, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
BETSY BARROS, JJ.


2015-06969
 (Index No. 6448/14)

[*1]In the Matter of Philip Williams, appellant,
vAppeals Board of Administrative Adjudication Bureau, State Department of Motor Vehicles, et al., respondents.


Philip Williams, Brooklyn, NY, appellant pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Anisha S. Dasgupta and Matthew W. Grieco of counsel), for respondents.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles Administrative Appeals Board dated December 31, 2013, which affirmed the denial of the petitioner's application for a new driver license, the petitioner appeals from a judgment of the Supreme Court, Kings County (Vaughan, J.), dated February 26, 2015, which denied the petition and dismissed the proceeding.
ORDERED that the judgment is affirmed, with costs.
Contrary to the petitioner's contention, the New York State Department of Motor Vehicles (hereinafter the DMV) properly evaluated the petitioner's June 2013 application for a new driver license pursuant to 15 NYCRR Part 136, amended 2012 (see Matter of McKevitt v Fiala, 129 AD3d 730, 730-731).
Moreover, the DMV's determination was not arbitrary, capricious, or an abuse of discretion (see Matter of Arrazola v State of N.Y. Dept. of Motor Vehs., Appeals Bd., 129 AD3d 1444).
The petitioner's remaining contentions are not properly before us, as many of them were raised for the first time in the petition and had not previously been brought to the attention of the DMV (see Matter of Solutions Economics, LLC v Long Is. Power Auth., 97 AD3d 593, 595; Matter of Pabon v Phillips, 16 AD3d 589, 590), while the rest are improperly raised for the first time on appeal (see Matter of Solutions Economics, LLC v Long Is. Power Auth., 97 AD3d at 595; Matter of Faison v Goord, 298 AD2d 392, 393).
MASTRO, J.P., CHAMBERS, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court